Exhibit Summary of Compensation Arrangements with Executive Officers As of February 28, 2009 The following summarizes the current compensation and benefits received by the Chief Executive Officer and Chief Financial Officer of RPC, Inc. (“the Company”) and the Company’s other most highly compensated executive officers (the “Named Executive Officers”) as of February 28, 2009. This document is intended to be a summary of existing oral, at will arrangements, and in no way is intended to provide any additional rights to any of the Named Executive Officers. Base Salaries The annual base salaries for the Company’s Named Executive Officers as of February 28, 2009 are as follows: R. Randall Rollins, Chairman of the Board $ 600,000 Richard A. Hubbell, President and Chief Executive Officer $ 700,000 Linda H. Graham Vice President and Secretary $ 165,000 Ben M. Palmer, Vice President, Chief Financial Officer and Treasurer $ 250,000 These salaries may be adjusted from time to time in the discretion of the Company’s Compensation Committee. Bonuses All of the Named Executive Officers are eligible for annual cash bonuses under the Company’s Performance-Based Incentive Cash Compensation Plan (the “Plan”). Stock Options and Other Equity Awards The Named Executive Officers are eligible to receive options and restricted stock under the Company’s stock incentive plan, in such amounts and with such terms and conditions as determined by the Committee at the time of grant. Supplemental Retirement Plan Salary and Bonus Deferrals All of the Named Executive Officers are eligible to participate in the Company’s Supplemental Retirement Plan (“Plan”). The Plan allows participants to defer up to 50% of base salary and up to 100% of annual bonus, subject to other terms and conditions set forth in the Plan. 1 Company Contributions The Company makes certain “Enhanced Benefit Contributions” under the Plan on behalf of certain Participants of long service to the Company who were 40 - 65 years of age or older on December 31, 2002.The Company makes the “Enhanced Benefit Contributions” (as disclosed in the Company’s last filed annual proxy statement) in lieu of the benefits that previously accrued under the RPC, Inc.
